Title: To Benjamin Franklin from Thomas Collyer, 31 July 1781
From: Collyer, Thomas
To: Franklin, Benjamin


Sir,
Nantes— July 31st: 1781
I have had the Honor already to apply for a Commission of War as explain’d in the obligation here annex’d. My ship being Just ready to be launch’d, I hope you will be pleas’d to transmit it immediately after the Receipt of this; directed to the Care of Mr. Penet. Could my services prove in any line acceptable both to you and the Public, Please to Command, Sir Your most obedient & very humble servant
Thomas Collyer
His Excellency Dr. Franklin
 
Addressed: A Son Excellence / Son Excellence Monsieur le / Docteur Franklin, Ministre / Plenipotentiaire des 13 Etats Unis / A Passy / près Paris
Notation: Thomas Collyer. July 31. 1781.
